UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 HERBERT A. TRAVIS,

        Plaintiff,
               v.                                       Civil Action No. 10-00746 (JDB)
 U.S. DEPARTMENT OF LABOR,

        Defendant.


                                           ORDER

       Upon consideration of [6] defendant's motion to dismiss the complaint, and for the

reasons explained in the accompanying Memorandum Opinion issued on this date, it is hereby

       ORDERED that [6] the motion to dismiss is GRANTED.



                                                            /s/
                                                   JOHN D. BATES
                                               United States District Judge

Dated: November 12, 2010